Citation Nr: 1724220	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  16-36 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an effective date prior to March 12, 2014, for the grant of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to a higher level of special monthly compensation (SMC), currently at the "l" level. 


WITNESS AT HEARING ON APPEAL

Daughter (Fiduciary)


ATTORNEY FOR THE BOARD

L. Zobrist, Counsel



INTRODUCTION

The Veteran served on active duty from January 1952 to June 1953.  In recognition of his honorable service, his honors and awards include a Purple Heart and a Korean Service Medal with two Bronze Service Stars.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2014 rating decision of the Los Angeles, California, Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for PTSD, effective March 12, 2014, and rated 100 percent, and a July 2016 rating decision that denied entitlement to a higher level of SMC.  In February 2017, the Veteran's daughter, who served as his fiduciary, presented testimony at a videoconference Board hearing before the undersigned; a transcript is associated with the Veteran's claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

On April 26, 2017, VA was notified that the appellant died in April 2017.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2016).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (6).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2016).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2016). 


ORDER

The appeal is dismissed.



____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


